Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2019, 03/23/2020, 08/18/2020, and 09/30/2020 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
“a glove” is interpreted under BRI as a material sealing the opening of an isolator and capable of being extended inside of the isolator to define a space inside the isolator and a space outside of the isolator.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 recite “the tip-end part of the arm of the robot” and lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadicksbernd (US20020159868A1 published 10/31/2002).
Regarding claim 1, Nadicksbernd teaches an isolator system, comprising: 
a workspace (inside of the working chamber 100 – Fig. 1) isolated from an exterior space by a partition (work chamber wall 110 – Fig. 1); 
a glove (a flexible sealing element 20 – Fig. 1) provided to the partition so that an external surface thereof is exposed to the workspace (a side of the flexible sealing element 20 is exposed to the inside space of the working chamber 100 – Fig. 1) and an internal surface thereof communicates with the exterior space (a side of the flexible sealing element 20 is exposed to the space outside of the working chamber 100 – Fig. 1); and 

wherein the glove includes, at a tip-end part thereof, an operating part provided inside the glove (robot hand 216 – Fig. 3a), and a hand part provided so as to be exposed to the workspace work piece holder 220 – Fig. 3a).
Regarding claim 2, Nadicksbernd teaches an isolator system, comprising: 
a workspace (inside of the working chamber 100 – Fig. 1) isolated from an exterior space by a partition (work chamber wall 110 – Fig. 1); 
a glove (a flexible sealing element 20 – Fig. 1) provided to the partition so that an external surface thereof is exposed to the workspace (a side of the flexible sealing element 20 is exposed to the inside space of the working chamber 100 – Fig. 1) and an internal surface thereof communicates with the exterior space (a side of the flexible sealing element 20 is exposed to the space outside of the working chamber 100 – Fig. 1); and 
a robot (robot 200 – Fig. 1) configured to insert an arm into the glove and perform a work in the workspace (robot 200 controls lower arm 213 that is connected to a pass-through ring 40 leading to the inside of the working chamber 100 – Fig. 1), 
wherein a tip-end part of the glove (part of the flexible sealing element 20 attached to the pass-through ring 40 – Fig. 3b) is formed so as to conform to the shape of the tip-end part (pass-through ring 40) of the arm of the robot (the flexible sealing element 20 conforms to the pass-through ring 40 and robot hand 216 – Fig. 3b).
Regarding claim 3, Nadicksbernd teaches the isolator system of claim 1, wherein when a base-end part of the glove contracts (part of the flexible sealing element 20 attached to the working chamber 
Regarding claim 4, Nadicksbernd teaches the isolator system of any one of claim 1, wherein a base-end part of the glove is formed in a bellows shape (part of the flexible sealing element 20 attached to the working chamber wall 110 is in a bellows shape – Fig. 3b) that is extendable and contractable (the flexible sealing element 20 extendable and contractable – Fig. 3c).
Regarding claim 6, Nadicksbernd teaches the isolator system of any one of claim 1, further comprising a hand disposed in the workspace of an isolator (work piece holder 220 – Fig. 3b) and configured to hold a workpiece (work piece holder 220 is capable of holding a work piece – paragraph 75).
Regarding claim 8, Nadicksbernd teaches an isolator system, comprising: 
a workspace (inside of the working chamber 100 – Fig. 1) isolated from an exterior space by a partition (work chamber wall 110 – Fig. 1); and 
a glove (a flexible sealing element 20 – Fig. 1) provided to the partition so that an external surface thereof is exposed to the workspace (a side of the flexible sealing element 20 is exposed to the inside space of the working chamber 100 – Fig. 1) and an internal surface thereof communicates with the exterior space (a side of the flexible sealing element 20 is exposed to the space outside of the working chamber 100 – Fig. 1), 
wherein the glove includes (a flexible sealing element 20 – Fig. 3a), at a tip-end part thereof, an operating part provided inside the glove (pass-through ring 40 – Fig. 3a), and a hand part provided so as to be exposed to the workspace (robot hand 216 – Fig. 3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nadicksbernd as applied to claim 1 above in view of Cushman (US Patent No. 5,410,944 A published 05/02/1995).
Regarding claim 5, Nadicksbernd teaches the isolator system with a robot arm of claim 1, further comprising a glove holding member disposed inside the glove (pass-through ring element 40 – Fig. 3b).
However, Nadicksbernd does not teach a holding member having a plurality of rods and spherical joints connecting the rods, the rod being formed in a telescopic manner.
Cushman teaches a holding member having a plurality of rods (multiple telescoping rods – Fig. 7) and spherical joints (spherical joints – Fig. 2) connecting the rods (telescoping robot arm – abstract), the rod being formed in a telescopic manner (multiple telescoping rods – Fig. 7). It would be advantageous to use a robot arm with a plurality of spherical joints and telescoping rods to gain wider ranges of motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the robot arm, as taught by Nadicksbernd, with the telescoping robot arm, taught by Cushman, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Nadicksbernd and Cushman both teach robot arms.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nadicksbernd.
Regarding claim 7, Nadicksbernd teaches the isolator system of any one of claim 1, further comprising a bellows member (a flexible sealing element 20 – Fig. 1) configured to be extendable and contractable.
However, Nadicksbernd does not teach a bellows member disposed inside the glove and configured to be extendable and contractable.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify flexible sealing element 20, as taught by Nadicksbernd (Fig. 1), with the flexible outer shell 21, taught by Nadicksbernd (Fig. 10), to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5451134A – telescoping rods and spherical joints
US3952979A – isolation platform with telescoping arm
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.C.S./Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797